Exhibit 10.22

 

SERVICES AGREEMENT

 

This AGREEMENT is entered into as of May 1, 2003 by and between TEAM AMERICA,
INC., a company incorporated under the laws of Ohio, USA, with principal
business address at 130 E. Wilson Bridge Road, Worthington, Ohio 43085, USA (the
“Client”), and VSOURCE (MALAYSIA) SDN BHD, a company incorporated under the laws
of Malaysia, with principal business address at Level 12, Menara HLA, No. 3
Jalan Kia Peng, 50450 Kuala Lumpur, Malaysia (“Vsource”).

 

WHEREAS, the Client wishes to retain Vsource to provide certain services, and
Vsource wishes to provide such services to the Client.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.   Services. Vsource will provide those services as specified in Schedule A
hereof (the “Services”) to the Client in accordance with and subject to the
terms and conditions of this Agreement.

 

2.   Compensation.

 

  (a)   As compensation for the Services, the Client will pay to Vsource the
fees (the “Fees”) set forth in Schedule B hereof. The Client shall reimburse
Vsource for all reasonable expenses, including without limitation expenses for
travel, accommodation and subsistence, incurred by Vsource and/or its
sub-contractors (if any) in the course of providing the Services.

 

  (b)   The Client acknowledges and agrees that the Fees in Schedule B do not
include any Taxes (as defined below). “Taxes” shall mean taxes, charges, fees,
levies or other assessments of any nature, including, without limitation, any
consumption, sales, value added, use, excise, withholding, stamp or other taxes,
customs, duties or landing fees or other government charges however designated,
now or hereafter imposed, collected or assessed by, or payable to, any taxing
authority of any country and shall include interest, penalties and additions
imposed, collected or assessed or payable with respect to such amount. If the
Client is or was required by law to make any deduction or withholding for Taxes
or otherwise from any payment due under this Agreement to Vsource, then
notwithstanding anything to the contrary in this Agreement, the gross amount
payable by the Client to Vsource will be increased so that, after any such
deduction or withholding, the net amount received by Vsource will not be less
than the amount Vsource would have received had such deduction or withholding
not been required.

 

  (c)   Vsource will invoice the Client on a monthly basis for Fees incurred
during the immediately preceding calendar month and reimbursement of expenses
referred to in Section 2(a). Payment on each invoice is due within 30 days of
the date of the invoice. Interest for late payment will accrue on overdue
invoices at the rate of 1.5% per month from the due date until the date of
payment (whether before or after judgment). Interest shall accrue
notwithstanding termination of this Agreement or the provision of any Services
hereunder. Unless otherwise agreed in Schedule B, Fees will be priced in US
Dollars.

 

3.   Service Quality; Cooperation of the Client.

 

  (a)   Vsource shall use (and procure that its sub-contractors (if any) use)
reasonable care and skill and shall perform the Services in a workmanlike manner
in accordance with applicable professional standards. Vsource shall comply with
all applicable laws, regulations and directions of competent authorities in the
performance of its obligations under this Agreement.

 

  (b)   Vsource shall ensure that all of the personnel assigned to the
performance of its obligations under this Agreement (including the personnel
provided by its sub-contractors (if any)) have all the requisite skill,
experience, qualifications and knowledge necessary to perform the tasks assigned
to them.

 

  (c)   All deliverables with respect to the Services will be deemed to have
been accepted by the Client when the acceptance criteria described in Schedule
A, if any, have been met. Where no criteria are specified, such deliverables
will be deemed to have been accepted upon delivery to the Client.

 

  (d)   In performing its obligations under this Agreement, Vsource (and its
sub-contractors, if any) will be entitled to rely upon any instructions,
authorisations, approvals or other information provided to it by the Client and
shall have no obligation to make any independent verification of the accuracy or
completeness of any



--------------------------------------------------------------------------------

such instructions, authorizations, approval or information. Unless Vsource knew
of any error, incorrectness or inaccuracy in such instructions, authorisations,
approvals or other information, Vsource will incur no liability or
responsibility of any kind in relying on or complying with any such instructions
or information.

 

  (e)   The Client acknowledges that the support and co-operation of the Client
and its affiliates is in the best interest of both the Client and Vsource so as
to ensure efficient and effective delivery of the Services by Vsource. The
Client therefore agrees to provide its, and shall procure that its affiliates
provide their, full support and co-operation to Vsource, especially in ensuring
that Vsource is able to gain access to key people and information.

 

4.   Term and Termination.

 

  (a)   The initial term of this Agreement will be as set forth in Schedule A
(the “Initial Term”) and thereafter will automatically renew for subsequent one
year periods unless either party notifies the other party in writing at least 90
days prior to the expiration of the then-current term that it does not wish to
renew the Agreement.

 

  (b)   Either party may terminate this Agreement:

 

  (i)   by delivering 90 days’ written notice upon material breach of any of the
terms of this Agreement by the other party and the failure of such other party
to remedy the same within such 90-day period;

 

  (ii)   immediately upon providing written notice if the other party has passed
a resolution for its winding up, a court of competent jurisdiction has made an
order for such other party’s winding up or dissolution, a receiver has been
appointed over the assets of such other party, such other party has made an
arrangement or composition with its creditors generally or has made an
application to a court of competent jurisdiction for protection from its
creditors generally, or the other party is generally unable to meet its
obligations as they become due; or

 

  (iii)   for convenience at any time after the Initial Term by delivering 120
days’ written notice.

 

  (c)   Without prejudice to its other remedies under this Agreement, and
notwithstanding any provision in this Section 4 to the contrary, Vsource may
terminate this Agreement or the provision of any Services hereunder immediately,
if Vsource has given the Client 10 days written notice that all or any part of
Fees, expenses or Taxes payable in accordance with Section 2 were not paid when
due (except if payment was not made because of Vsource’s breach of its
obligations under this Agreement).

 

  (d)   Upon termination of this Agreement, the Client shall promptly pay
Vsource all accrued Fees and expenses incurred up through the effective date of
termination.

 

  (e)   The provisions of Sections 2 (with respect to accrued Fees, expenses and
Taxes), 4(d), 5, 6, 7, 9(b), 13, 14, 18 and 19 shall survive any termination of
this Agreement and shall continue in full force and effect.

 

5.   Client Data.

 

  (a)   The Client acknowledges that as a result of providing the Services,
Vsource and its sub-contractors (if any) might collect, possess and have access
to Personal Data (as defined below) relating to the Client, its affiliates, its
customers and its and their directors, officers and employees. The parties agree
that such Personal Data is confidential and will remain the property of the
Client. Following expiration or termination of this Agreement for any reason,
Vsource will, upon written request from the Client and at the Client’s expense,
return to the Client all such Personal Data in Vsource’s possession. “Personal
Data” means any information about a person that is subject to restrictions on
public disclosure imposed by law or regulation or by contract.

 

  (b)   The Client agrees that Vsource may use the Personal Data (i) as
necessary in connection with the delivery and performance of the Services; (ii)
as is required by law, including disclosing such Personal Data to governmental
or regulatory authorities having jurisdiction over Vsource and/or its
sub-contractors; and (iii) for any other purposes as may be agreed to by the
parties.

 

  (c)   The Client agrees that the Personal Data may be disclosed and
transferred in Malaysia or in places outside Malaysia to Vsource’s affiliates
and sub-contractors and their respective agents and employees to use, disclose,
hold, process, retain or transfer for the purposes listed in Section 5(b).

 

2



--------------------------------------------------------------------------------

  (d)   Where the provision of the Services to the Client entails the collection
by Vsource of Personal Data from the Client’s customers, the Client hereby
authorizes Vsource and its sub-contractors to obtain any consents from and
provide any notices to such customers as may be required under any applicable
laws or regulations. Where the provision of the Services to the Client requires
or involves the transfer by the Client and/or its affiliates and sub-contractors
to Vsource of, and the use by Vsource and its sub-contractors of, Personal Data,
the Client hereby represents and warrants that such transfer and use is in
compliance with all applicable laws and regulations, and the Client has obtained
all consents, licenses, permits and authorisations necessary to permit such
transfer and use.

 

6.   Intellectual Property. Subject to any third party rights or restrictions
and the other provisions of this Section 6, the Client will own all intellectual
property rights relating to the deliverables that are (a) described in this
Agreement or any Schedule thereto, (b) developed and delivered by Vsource and/or
its sub-contractors hereunder and (c) paid for by the Client (the
“Deliverables”). Each party will retain all intellectual property rights it
possessed prior to the date of this Agreement. Notwithstanding anything to the
contrary in this Agreement, Vsource (i) will retain all right, title and
interest in and to all development tools, know-how, methodologies, processes,
technologies or algorithms used in performing the Services and providing the
Deliverables which are based on trade secrets or proprietary information of
Vsource or its sub-contractors or are otherwise owned or licensed by Vsource or
its sub-contractors, (ii) will be free to use the ideas, concepts and know-how
which are developed in the course of performing the Services or providing the
Deliverables and (iii) will retain ownership of any Code and Data (as defined
below) that are used in producing the Deliverables and become embedded in the
Deliverables; provided, that Vsource hereby grants to the Client a worldwide,
non-exclusive, royalty-free, irrevocable license to use the Code and Data and
any tools or functionalities not created by Vsource or its sub-contractors that
are embedded in such Deliverables, to the extent that such Code and Data or
tools or functionalities (x) are and remain embedded in the Deliverables and (y)
are required for operation of the Deliverables or the Services. “Code and Data”
means software, in object code form, and any data and/or tools created, acquired
or licensed by or to Vsource either before or during the course of performing
the Services for the Client, which is utilized by Vsource in performing the
Services, is required for the operation and functioning of the Deliverables, and
which is not specifically created, acquired or licensed by Vsource exclusively
for the Client pursuant to the terms of this Agreement or a Schedule thereto.

 

7.   Liability.

 

  (a)   EXCEPT FOR THE WARRANTIES PROVIDED IN THIS AGREEMENT, VSOURCE DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

  (b)   The Client agrees with Vsource (contracting for itself, and as trustee
for each of its directors, officers, employees, agents and sub-contractors from
time to time) (Vsource and each of these persons being referred to as an
“Indemnified Person”) to indemnify each Indemnified Person against any third
party losses, liabilities and costs incurred by such Indemnified Person arising
as a result of or in connection with the Client’s breach of this Agreement or
the Client’s negligent or willful act or omission.

 

  (c)   Subject to Section 7(b), neither party to this Agreement will be liable
to the other party, whether for negligence, breach of contract,
misrepresentation or otherwise, for: (i) loss or damage incurred by the other
party as a result of third party claims or (ii) any special, indirect,
consequential or incidental damages, including without limitation, any lost
profits, lost savings, lost business opportunity, downtime, lost or damaged
files or data, or loss of goodwill, resulting from any cause whatsoever,
including negligence or other torts, product defects or malfunctions or the
breach of this Agreement, in either case regardless of the form of legal action
and even if the other party has been notified of the possibility of such
damages.

 

  (d)   Vsource shall not be liable to the Client for any failure by Vsource to
perform its obligations under this Agreement to the extent that such failure
arises from or relates to: (i) any failure by the Client to perform its
obligations under this Agreement or any other default or negligence by the
Client or (ii) any event beyond the reasonable control of Vsource including,
without limitation, strike, lock-out, labour dispute (but excluding strike,
lock-out and labour dispute involving the employees of Vsource), act of God,
war, riot, civil commotion, malicious damage (but excluding malicious damage
involving the employees of Vsource), accident, fire, flood, earthquake, typhoon,
hurricane, storm, power outage, telecommunication outage or degradation, or
compliance with a law or governmental order, rule, regulation or direction.

 

  (e)   Except as set out in this Agreement and any document referred to in this
Agreement, all conditions, warranties and representations, expressed or implied
by (i) statute, (ii) common law or (iii) otherwise, in relation to the Services
are excluded.

 

3



--------------------------------------------------------------------------------

  (f)   The entire liability of Vsource under or in connection with this
Agreement whether for negligence, breach of contract, misrepresentation or
otherwise (but excluding the categories of liability referred to in Section
7(f)) shall not in aggregate exceed an amount equal to twelve months’ Fees
actually paid by the Client to Vsource under this Agreement, regardless of the
number or extent of claims made on the Client.

 

  (g)   Nothing in this Agreement shall operate to exclude or restrict either
party’s liability for death or personal injury resulting from negligence or from
fraud.

 

8.   Covenants of Client. Client agrees to the following:

 

  (a)   Any Affiliate of the Client for whom Vsource performs any of the
Services, including any Affiliate with respect to which Vsource will perform
Services relating to such Affiliate’s employees, is hereby defined as a
“Relevant Affiliate”.

 

  (b)   If any of the Services require Vsource to make payments to any persons
on behalf of the Client or a Relevant Affiliate (each, a “Payee”), including
employees of the Client or such Relevant Affiliate, the Client shall, and shall
procure that each such Relevant Affiliate shall: (a) first obtain a signed
authorization, in a form approved by Vsource, from each such Payee (a “Payee
Authorization”) authorizing the initiation of credits to such Payee’s account
and debit of such account to recover funds credited to such Payee’s account in
error and setting forth the bank account details, address or other relevant
information of the Payee required by Vsource to make such payments (the “Payee
Details”); (b) retain a copy of each Payee Authorization during the period such
Payee Authorization is in effect and for two years thereafter; (c) promptly
furnish a copy of any Payee Authorization to Vsource upon written request; (d)
not, to the extent payment to a Payee is made by a check issued by Vsource (a
“Vsource Check”), distribute such check to such Payee prior to the relevant pay
date; and (e) cooperate with Vsource to recover funds erroneously included in
any Vsource Check or credited to a Payee’s account in error. The Client
authorizes, and shall procure that each Relevant Affiliate authorizes, Vsource
to rely on the Payee Details in making payments to a Payee and sending to such
Payee any advice, acknowledgements and reports required in connection with the
Services. If the Client or any Relevant Affiliate desires to stop payment on any
Vsource Check, the Client or such Relevant Affiliate must provide Vsource with a
written stop payment request in the form provided from time to time to the
Client by Vsource. The Client shall not, and shall procure that the Relevant
Affiliates shall not, request Vsource to stop payment on any Vsource Check that
represents funds to which a Payee is rightfully entitled.

 

  (c)   If any of the Services require funds of the Client or a Relevant
Affiliate to either be remitted by the Client or such Relevant Affiliate to
Vsource or debited by Vsource directly from a bank account of the Client or such
Relevant Affiliate in order for Vsource to make payments to third parties on
behalf of the Client or such Relevant Affiliate, the Client hereby:

 

  (i)   authorizes, and shall procure that such Relevant Affiliate authorizes,
Vsource to commingle such funds with other funds, whether of Vsource or other
clients of Vsource, and all amounts earned on such funds while held by Vsource
will be for the sole account of Vsource,

 

  (ii)   represents and warrants, and shall procure that such Relevant Affiliate
represents and warrants, that it has obtained all required authorizations and
consents from the bank from which the Client’s or the Relevant Affiliate’s funds
will be debited in order for Vsource to make such debits;

 

  (iii)   undertakes, and shall procure that such Relevant Affiliate undertakes,
to have sufficient funds in such account, within the deadline established by
Vsource, to satisfy in full the payments due to such third parties, or in the
case where the Client or such Relevant Affiliate will remit funds to Vsource, to
remit to Vsource an amount sufficient to satisfy in full the payments due to
such third parties;

 

  (iv)   authorizes Vsource, and shall procure that such Relevant Affiliate
authorizes Vsource, if the funds made available by the Client or such Relevant
Affiliate to Vsource are in a currency different from the currency in which
payment will be made to the third party, to convert at any time such funds into
the appropriate currency of payment to the third party at such time and rate of
exchange in accordance with Vsource’s prevailing practice, and the Client or
such Relevant Affiliate, as the case may be, shall bear all exchange risks,
losses, commission and other bank charges which may thereby arise; and

 

  (v)   represents and warrants, and shall procure that such Relevant Affiliate
represents and warrants, to Vsource and any bank originating debit/credit
instructions on behalf of Vsource (an “Originating Bank”), if applicable, that
(i) each credit and debit to the account of a Payee is timely and has been
authorized pursuant to a Payee Authorization signed by such Payee and held by
the Client or such Relevant Affiliate, (ii) at the time any credit or debit is
made with respect to a Payee, the Client and

 

 

4



--------------------------------------------------------------------------------

such Relevant Affiliate has no actual knowledge of the revocation or termination
of such Payee’s Payee Authorization, and (iii) each debit from the account of a
Payee is for a sum which is due and owing to the Client or such Relevant
Affiliate, and the Client or such Relevant Affiliate has notified such Payee of
such debit prior to its initiation.

 

  (d)   If any of the Services require Vsource to debit funds from a Payee’s
account, the Client agrees that it shall be liable for any such debit initiated
by Vsource and shall indemnify Vsource in full against any loss, liability,
expenses or damage arising from: (a) any fraudulent or criminal acts of the
Client’s or any Relevant Affiliate’s employees or agents or (b) any claim by
such Payee or any other third party against Vsource in connection with such
debit, unless such claim was the result of Vsource’s gross negligence or willful
misconduct.

 

  (e)   The Services are designed to assist the Client and its Relevant
Affiliates in complying with applicable laws and government regulations.
Nevertheless, the Client acknowledges and agrees that it, and not Vsource, will
be responsible for: (a) compliance by the Client and the Relevant Affiliates
with all relevant laws and government regulations relating to the Client’s and
the Relevant Affiliates’ business and (b) for any use the Client or any Relevant
Affiliate may make of the Services to assist it in complying with such laws and
government regulations. The Client will indemnify Vsource in full against any
loss, liability, expenses or damage arising from the Client’s or any Relevant
Affiliate’s breach of the foregoing obligations.

 

  (f)   Vsource will take reasonable precautions to prevent the loss of or
alteration to the Client’s and the Relevant Affiliates’ data files in Vsource’s
possession, but Vsource does not undertake to guarantee against any loss or
alteration to such files. The Client acknowledges and agrees, and shall procure
that each such Relevant Affiliate acknowledges and agrees, that Vsource is not
and will not be the Client’s or such Relevant Affiliate’s official record
keeper. Accordingly, the Client will, to the extent it deems necessary, keep or
cause such Relevant Affiliates to keep copies of all source documents of the
information delivered to Vsource.

 

  (g)   Neither Vsource nor any Originating Bank shall be liable for any damages
to the Client or any Relevant Affiliate arising from any decision to refrain
from or delay issuing any credit or debit instructions with respect to, or a
Vsource Check to, a third party if: (a) Vsource is unable, after reasonable
efforts, to verify such debit or credit instructions in accordance with an
agreed upon security procedure or (b) Vsource has not received timely funds from
the Client or any Relevant Affiliate as required under Section 8(c) of this
Agreement. The Client shall be, and shall procure that its Relevant Affiliates
shall be, bound by any debit/credit instructions issued in respect of the Client
or such Relevant Affiliate and received and verified by the Originating Bank in
accordance with agreed upon security procedures, and neither Vsource nor such
Originating Bank will be liable for any loss sustained from any instructions
which are not authentic if such security procedures have been followed in good
faith. The Client agrees, and shall procure that its Relevant Affiliates agree,
that Vsource shall not be liable for any loss or damages arising from any act or
omission of any clearing house, correspondent bank or agent required to be used
to provide the Services under this Agreement.

 

  (h)   If any of the Services provided under this Agreement are terminated by
the Client, the Client shall immediately (a) become solely responsible for all
of its third-party payment obligations covered by such Services then or
thereafter due and (b) reimburse Vsource for all payments made by Vsource
hereunder on the Client’s or a Relevant Affiliate’s behalf to any third party.

 

  (i)   To the extent permitted by applicable law and in addition to any other
remedy which Vsource may have, Vsource may at any time at its discretion,
without prior notice to the Client or any Relevant Affiliate, deduct from,
set-off, appropriate, combine, consolidate and/or apply any monies owing by
Vsource to the Client or any Relevant Affiliate under this Agreement, in any
currency, in or towards settlement or discharge of any sums payable or due to
Vsource from the Client or such Relevant Affiliate under this Agreement. This
Clause shall without limitation apply to any amount previously overpaid by
Vsource to the Client or such Relevant Affiliate under this Agreement, any claim
that Vsource may have against the Client or any Relevant Affiliate and all sums
payable or due to Vsource from the Client or any Relevant Affiliate under this
Agreement. Where any deduction, set-off, appropriation, combination,
consolidation and/or application of monies under this Section 8(i) requires the
conversion of one currency into another, Vsource shall be entitled to effect
such conversion at such time and rate of exchange in accordance with its
prevailing practice and the Client and its Relevant Affiliates shall bear all
exchange risks, losses, commission and other bank charges which may thereby
arise; provided, that Vsource acts in a reasonable and responsible manner.

 

  (j)   Vsource shall not be liable for any loss arising from an error of
judgment or mistake of law, by it or any officer or employee, made in the course
of its performance of the Services unless such loss was the result of Vsource’s
gross negligence or willful misconduct. No provision of this Agreement shall
require Vsource to do anything which may be illegal or contrary to applicable
law or regulation or expend or risk

 

5



--------------------------------------------------------------------------------

its own funds or otherwise incur any financial liability in the performance of
its duties if it shall have grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not assured to it.
Without prejudice to the generality of the foregoing, nothing contained in this
Agreement shall impose any obligation on Vsource to borrow any moneys or to
maintain, protect or preserve any moneys of the Client or any Relevant
Affiliate.

 

  (k)   The Client will use, and shall procure that its Relevant Affiliates will
use, the Services in accordance with the instructions and reasonable policies
established by Vsource from time to time and communicated to the Client. The
Client will use, and shall procure that its Relevant Affiliates will use, the
Services only for the internal business purposes of the Client or such Relevant
Affiliates and will not provide, directly or indirectly, any of the Services or
any portion thereof to any other person.

 

  (l)   The Client acknowledges and agrees that any equipment to be used by the
Client in order to accept any Service must be compatible with Vsource’s required
standards and must be approved by Vsource. Vsource shall not be liable to the
Client for any breach by it or any Sub-contractor under this Agreement caused by
failure of any of the Client’s software or hardware.

 

  (m)   The Client will promptly notify Vsource in writing of any changes in
Client policies that affect the provision of the Services, such as the Client’s
expense claim policies or accounting policies, with sufficient detail to enable
Vsource to reflect such changes in the Services. The Client and Vsource will
mutually agree on the time schedule for when such changes need to be reflected
in the Services.

 

  (n)   To the extent that any codes or numbers used by the Client in connection
with the Services are allocated to it by Vsource, then Vsource may change any
such codes or numbers if a telecommunications carrier being used by Vsource in
connection with the Services requires Vsource to change any of such codes or
numbers.

 

9.   Advance.

 

  (a)   Upon execution of this Agreement, Vsource will advance the amount of
US$500,000 (the “Advance Amount”) to Client to assist Client with the working
capital expenditures that Client will need to incur in order to meet its
obligations during implementation of the Services.

 

  (b)   If the Detailed Project Definition (as described in Schedule A) is not
completed and mutually agreed upon by the parties on or prior to May 31, 2003,
then Client shall repay the Advance Amount in full on May 31, 2003. If the
Detailed Project Definition is successfully completed and mutually agreed upon
by the parties on or prior to May 31, 2003, then the Advance Amount shall be
repaid in 11 equal monthly installments starting on June 30, 2003. No interest
shall accrue if the Advance Amount (or installment thereof, as the case may be)
is repaid in full by the applicable due date(s), but any overdue unpaid amount
shall accrue interest in accordance with Section 2(c) of this Agreement. Client
agrees that its obligation to repay the Advance Amount ranks senior to all of
its currently outstanding debt obligations, except any secured debt obligations
and debt obligations which by their terms shall rank senior to any subsequently
incurred debt obligation unless the lender thereunder agrees to either be pari
passu or be subordinated to such subsequent debt obligation. Client further
agrees that it shall not incur any debt obligation subsequent to the Advance
Amount that is pari passu or senior to the Advance Amount, or pledge, place a
lien on or otherwise encumber any of its assets, without the written consent of
Vsource. For purposes of this Section 9(b), “debt obligation” means any debt
incurred by Client and also includes any guarantee or surety provided by Client
with respect to another party’s, including an Affiliate’s, debt obligations.

 

  (c)   Client represents and warrants that it has all authorizations, consents
and permits required for it to execute and deliver this Agreement and perform
all of its obligations hereunder, and such execution, delivery and performance
will not (i) contravene, conflict with, or constitute or result in a breach or
violation of, or a default under any of its charter or constitution documents or
any law, regulation or court order to which it or any of its subsidiaries is
subject, or (ii) contravene, conflict with, or constitute or result in a breach
or violation of, or a default under, or the acceleration of, or the triggering
of any payment or other obligations (including the creation of a lien on any
properties or assets owned or used by Client or any of its subsidiaries)
pursuant to, any provision of any contract, indenture, mortgage, deed of trust,
loan or credit agreement, note, lease or other agreement or instrument to which
it or any of its subsidiaries is a party or by which it or its subsidiaries may
be bound, or to which any of its or its subsidiaries’ property or assets is
subject.

 

10.   Amendments; Waiver.



 



 

6



--------------------------------------------------------------------------------

  (a)   No alteration, amendment, assignment or modification of any of the terms
or provisions of this Agreement shall be valid unless made pursuant to an
instrument in writing signed by each of the parties hereto; provided, that the
waiver by a party hereto of compliance with the provisions hereof or of any
breach or default by the other party hereto need be signed only by the party
waiving such provision, breach or default.

 

  (b)   Either party to this Agreement may request changes to the Services.
Changes must be supported by sufficient details to enable the other party to
assess the impact of the requested change on the cost, timetable or any other
aspect of this Agreement. The parties agree to work together to consider, and if
appropriate, agree on any such changes. Until a change is agreed in writing, the
parties to this Agreement will continue to act in accordance with this
Agreement.

 

  (c)   No failure or delay on the part of any of the parties in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other right or
power.

 

11.   Assignment. Neither party may assign this Agreement nor any of the rights
or obligations hereunder without the prior written consent of the other, except
that the rights and obligations of Vsource under this Agreement may be assigned
or otherwise transferred to one of the affiliates of Vsource. Vsource shall
provide to the Client prior written notice of any such assignment or transfer.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal successors and permitted assigns.

 

12.   Independent Contractor. Vsource will perform the Services as an
independent contractor, and not as an employee, officer or agent of the Client
or of its general partner. In addition, nothing in this Agreement will
constitute the parties an association, joint venture or partnership.

 

13.   Confidentiality. Each party hereto agrees that it, its employees, agents
and sub-contractors will keep confidential and will not disclose or divulge the
terms of the transactions contemplated by this Agreement and all information
concerning the other party which such other party treats as confidential,
including, but not limited to, Personal Data, proprietary intellectual property,
information concerning customers, marketing plans, technical information, and
possible new products or services; provided, however, that each party shall not
be required to keep such information confidential (i) after such information
otherwise becomes generally available to the public in the absence of a breach
of this Agreement by the disclosing party, or (ii) if such information is
required to be disclosed by law, rule, regulatory authority or stock exchange on
request of any governmental body, court of law, regulatory authority or stock
exchange. The parties acknowledge that monetary damages may not be a sufficient
remedy for unauthorized disclosure of confidential information and a disclosing
party of confidential information shall be entitled, without waiving any other
rights or remedies, to such injunctive or equitable relief as may be deemed
proper by a court of competent jurisdiction.

 

14.   Publicity. The Client agrees that Vsource and its parent company may
publicly refer to the Client, orally and in writing, as a customer and may use
the Client’s logo, trade name, trademark or service mark in connection
therewith. Vsource agrees that the Client may publicly refer to Vsource, orally
and in writing, as a vendor and may use Vsource’s logo, trade name, trademark or
service mark in connection therewith. Any other reference to the other party by
either party, including any details of this Agreement or the Services, whether
in the form of press release or otherwise, may be made only with such other
party’s prior written consent except as required by law, regulation or rules of
the stock exchange on which a party’s shares are listed.

 

15.   Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (prepaid first class certified
mail, return receipt requested) to the parties at the following addresses or
facsimile numbers:

 

If to Vsource, to:

 

Vsource (Malaysia) Sdn Bhd

No. 3 Jalan Kia Peng

50450 Kuala Lumpur

Malaysia

Attn: Chief Operating Officer

Telefacsimile No.: 60-3-7490-8000

 

If to the Client, to:

130 E. Wilson Bridge Road

Worthington, Ohio 43085

 

7



--------------------------------------------------------------------------------

USA

Attn: CEO

Telefacsimile No.: 1-614-848-7639

 

All such notices, requests and other communications will (i) if delivered
personally against written receipt to the address as provided in this Section,
be deemed given upon delivery, (ii) if delivered by facsimile transmission to
the facsimile number as provided in this Section, be deemed given upon receipt
or upon the next business day in Malaysia (“Business Day”) if received after
normal business hours or on a holiday, a Saturday or a Sunday, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice is received by any other person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section). Any
party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.

 

16.   Severability. If any provision of this Agreement is held to be invalid,
illegal, unenforceable, in whole or in part, the remaining provisions shall be
unimpaired, and the invalid, illegal or unenforceable provision shall be
replaced by a mutually acceptable provision, which being valid, legal and
enforceable, comes closest to the economic effect and intention of the parties
hereto underlying the invalid, illegal or unenforceable provision.

 

17.   Entire Agreement. This Agreement, together with the Schedules and any
other attachments hereto, constitutes the entire Agreement between the parties
hereto and supersedes all previous agreements, including, without limitation,
promises, proposals, representations, understanding and negotiations, whether
written or oral, between the parties respecting the subject matter hereof.
Except as expressly provided in this Agreement, the rights and remedies
contained in the Agreement are cumulative and not exclusive of rights or
remedies provided by law.

 

18.   Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of Hong Kong. Each party irrevocably submits to the
non-exclusive jurisdiction of the courts of Hong Kong.

 

19.   Non-solicitation. The Client agrees that it and its affiliates will not
during the term of this Agreement, and for one year after the completion
thereof, employ, solicit, entice away from Vsource or its affiliates any officer
or employee thereof.

 

20.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

VSOURCE (MALAYSIA) SDN BHD

 

By:

 

/s/    DENNIS M. SMITH

--------------------------------------------------------------------------------

Name:


Title:

 

Dennis M. Smith

Vice Chairman and Chief Financial Officer

 

 

TEAM AMERICA, INC.

 

By:

 

/s/    S. CASH NICKERSON

--------------------------------------------------------------------------------

Name:


Title:

 

S. Cash Nickerson

Chief Executive Officer

 

 

9



--------------------------------------------------------------------------------

SCHEDULE A

 

DESCRIPTION OF SERVICES

 

Part I. Requested Services/Products:

 

Section 1 Description Of Services

 

Client operates primarily as a Professional Employer Organization (“PEO”)
throughout the United States. Client, through its subsidiaries, provides
comprehensive human resource services, including payroll and payroll
administration, benefits administration, on-site and on-line employee and
employer communications, employment practices and human resource risk management
and workforce compliance administration. Client provides these services by
becoming co-employer of its clients employees. As of December 28, 2002, Client
served approximately 1,500 clients and approximately 12,750 worksite employees.
In addition, Client had 150 corporate employees located at its headquarters in
Worthington, Ohio and at its offices around the United States.

 

Client has engaged Vsource to provide general outsourcing services to support
its PEO operations across the United States. Vsource will support Client from
its Shared Services Center in Kuala Lumpur, Malaysia, and will provide services
in the following functional areas:

 

  •   Payroll services

  •   Customer support

  •   IT hosting and maintenance

  •   Corporate financial services

 

1.1 Payroll services

 

Vsource will provide payroll services to all Client Work Site Employees (WSEs).
Key tasks will include the following:

 

  •   Payroll, Checks & Journals Processing

  •   Complete Employment Tax Processing, FIT, FICA, FUTA, SUTA, State & City
Income Taxes

  •   W-2, W-4, W-5, & I-9 Processing

  •   Administration of Wage Garnishments & Tax Liens

  •   Payroll Record Storage

  •   All Required Payroll Reports

 

1.2 Customer Support Services

 

Client will migrate certain customer support functionality currently performed
by its Human Resources Associates (HRA) and Human Resources Consultant (HRC) to
Vsource’s Shared Services Center in Kuala Lumpur, Malaysia.

 

Based on past indicators, Vsource expects that it will provide answers (both
inbound and outbound) to Client’s customers as well as WSE in the areas of
payroll (80%) and benefits (20%). Vsource will also establish a knowledge
database to log, track, and analyze inquiries and their associated actions,
escalations, and resolutions.

 

1.3 IT Host And Maintenance

 

Vsource will provide hardware maintenance and support for Client’s corporate
database (in Oracle) and core customer application, Team Direct. Vsource will
host a version of the application and database in its Shared Services Center in
Kuala Lumpur. Key tasks performed will include:

 

  •   Perform daily database backup and weekly system backup of Client data and
files on the Oracle Servers. System backup includes operating system and
applications.

  •   Perform network and security configuration and support within Vsource

  •   Provide patch management for operating system

  •   Replace faulty hardware components

  •   Provide database administration which includes monitoring, performance
management and storage space management

  •   Schedule downtime for system maintenance

 

10



--------------------------------------------------------------------------------

  •   Diagnose and attempt to resolve connectivity and system problems

 

1.4 Corporate Financial Services

 

Vsource will also perform certain Client’s corporate finance functions as a part
of this outsourcing initiative, more specifically:

 

  1.   General Ledger

  2.   Fixed Asset

  3.   Accounts Receivables

  4.   Accounts Payables

  5.   Reporting

 

Section 2 Assumptions

 

Vsource has based this scope of Services, and the pricing therefor, on the
following assumptions:

 

  •   Payroll services will be carried out at the back office level. Client and
WSE “onboarding” will still be performed by Client staff in the region.

 

  •   HRC will still perform majority of the customer support function that
require in-person presence as well as specific industry knowledge. Malaysia
based Vsource agents will support Client clients and WSE’s based on pre-defined
FAQs and knowledge base. Non-standard inquiries will be escalated to the
regional HRCs for resolution.

 

  •   While back office IT functions will be maintained in Vsource’s Shared
Services Center in Malaysia, client-facing functions such as corporate web pages
and web-input forms will need to be hosted in the US to reduce overall latency
and improve performance

 

Section 3 Project Schedule

 

    Phase 1:   Detailed Project Definition  

May 1-May 31

        Phase 2:   Setup and system testing  

June 1-July 31

        Live      

August 1

   

 

Section 4 Initial Term

 

The initial term of this Agreement shall be two years from the date hereof.

 

11



--------------------------------------------------------------------------------

SCHEDULE B

 

SCHEDULE OF FEES

 

The minimum Fees for the Services shall be US$166,667 per month, payable
beginning on May 31, 2003. The Fees have been determined based on the nature and
size of Client’s business, number of WSEs and number of corporate employees as
of December 28, 2002, as described in Client’s Form 10-K for the year ended
December 28, 2002 (the “Variables”). During the Project Definition phase,
Vsource and Client will jointly quantify expected Service volume and develop and
agree upon a more complete recurring Fees structure based on Vsource standard
corporate pricing table. In the event that any of the Variables increases,
thereby requiring Vsource to perform a greater number of transactions or provide
a greater volume of the Services, such agreed-upon pricing table shall go into
effect and monthly Fees shall be increased in accordance therewith.

 

Currently, Vsource utilizes the following methodology in determining overall
project pricing with consideration for volume:

 

  •   Payroll-based on number of pay-slips as well as initial setup charges

  •   Customer support: number of agents or number of inquiries plus relevant
setup charges

  •   IT support: usually time and material or functionality based

  •   Corporate finance: transaction based plus all necessary setup charge

 

12